OPINION — AG — IT APPEARS THAT HIS STATUTE (85 O.S. 1961 65.2 [85-65.2]) WOULD PREVENT THE INSURANCE CARRIER, IN THE SITUATIONS POSED BY YOU, FROM BEING SUCCESSFUL IN A CONTENTION THAT UNDER THE PROVISIONS OF 85 O.S. 1961 2 [85-2](B) THE COMMISSIONER OF PUBLIC SAFETY WAS AUTHORIZED TO CARRY WORKMEN'S COMPENSATION INSURANCE ON THOSE EMPLOYEES ENGAGED IN A "HAZARDOUS OCCUPATION", THAT THE PARTICULAR INJURED EMPLOYEE WAS NOT SO ENGAGED AND CONSEQUENTLY COULD NOT LAWFULLY HAVE BEEN PROVIDED COVERAGE BY THE COMMISSIONER IN THE FIRST INSTANCE. IT IS THE ATTORNEY GENERAL'S OPINION THAT THE QUESTION OF WHETHER THE COMMISSIONER HAS EXCEEDED HIS AUTHORITY BY OBTAINING WORKMEN'S COMPENSATION INSURANCE COVERAGE UPON CERTAIN EMPLOYEES MUST BE RESOLVED, IF AT ALL, IN A SEPARATE ACTION, TO WHICH THE INSURANCE CARRIER WOULD NOT BE A PARTY IN INTEREST. CITE: OPINION NO. 63-180, 47 O.S. 1961 2-102 [47-2-102], OPINION NO. 63-240, 85 O.S. 1963 Supp., 2 [85-2] (CHARLES OWENS)